___________

                            No. 96-1887
                            ___________

James W. Lawson,                 *
                                 *
          Appellant,             *
                                 *    Appeal from the United States
     v.                          *    District Court for the
                                 *    Western District of Arkansas.
United States of America,        *
                                 *
          Appellee.              *
                            ___________

                   Submitted:   December 10, 1996

                       Filed: December 24, 1996
                            ___________

Before WOLLMAN, BRIGHT, and MURPHY, Circuit Judges.
                           ___________


WOLLMAN, Circuit Judge.


     James Lawson appeals from the district court's1 order granting
the government's motions to substitute the United States as the
named defendant and to dismiss. We affirm.


     Lawson is an administrative law judge in the Fort Smith,
Arkansas, office of the Social Security Administration, Office of
Hearings and Appeals. Two employees of that office wrote a letter
complaining about Lawson's job performance and sent it to the chief
administrative law judge presiding over a case involving Lawson
that was pending before the Merit Systems Protection Board. Copies
of this letter were also sent to various government officials.
Lawson sued the two employees in Arkansas state court alleging that
certain statements in the letter were libelous.



      1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
     The United States Attorney for the Western District of
Arkansas certified that the employees' actions were taken within
the scope of their employment, removed the case to the district
court, and moved to substitute the United States as the named
defendant. See 28 U.S.C. § 2679(d). The government also moved to
dismiss the lawsuit on the ground that the United States has not
waived its sovereign immunity for claims of libel. See 28 U.S.C.
§ 2680(h). Following a hearing, the district court granted the
government's motions and dismissed Lawson's suit.


     On appeal, Lawson objects to the district court's substitution
of the United States as the named defendant, arguing that the two
employees were not acting within the scope of their employment when
they wrote and sent the letter.     Lawson does not object to the
ultimate dismissal of the United States under 28 U.S.C. § 2680(h).


     To substitute the United States as the named defendant
pursuant to the Westfall Act, the Attorney General must certify
that the named individual defendants were acting within the scope
of their employment with regard to the conduct forming the basis of
the lawsuit. See 28 U.S.C. § 2679(d)(2); Heuton v. Anderson, 75
F.3d 357, 359-60 (8th Cir. 1996).      The plaintiff is free to
challenge this certification, but bears the burden of coming
forward with specific facts rebutting the certification.       See
Anthony v. Runyon, 76 F.3d 210, 214-15 (8th Cir. 1996); Heuton, 75
F.3d at 360; Brown v. Armstrong, 949 F.2d 1007, 1012 (8th Cir.
1991).   State law determines whether the employees were acting
within the scope of their employment. See Heuton, 75 F.3d at 360;
Brown, 949 F.2d at 1012 n.7.2 We review the scope-of-employment
determination de novo. See McAdams v. Reno, 64 F.3d 1137, 1144
(8th Cir. 1995).

    2
     Lawson relies on Haddon v. United States, 68 F.3d 1420 (D.C.
Cir. 1995), as support for his scope-of-employment argument. Not
only is this case factually distinguishable, it involves District
of Columbia law. Id. at 1423.

                               -2-
     Under Arkansas law, an employee "acts within the scope of
employment or in the line of duty when he acts for his employer's
benefit or furthers his employer's interest."     Piper v. United
States, 887 F.2d 861, 863 (8th Cir. 1989) (citing Orkin
Exterminating Co. v. Wheeling Pipeline Inc., 567 S.W.2d 117, 119
(Ark. 1978)).   The Arkansas Supreme Court has also stated that
whether the employee is acting within the scope of employment is
dependent upon whether "the subject individual is carrying out the
object and purpose of the enterprise, as opposed to acting
exclusively in his own interest." Razorback Cab of Fort Smith,
Inc. v. Lingo, 802 S.W.2d 444, 446 (Ark. 1991); see J.B. Hunt
Transport, Inc. v. Doss, 899 S.W.2d 464, 469 (Ark. 1995) (citing
Razorback Cab).


     We agree with the district court that by attempting to report
Lawson's alleged job-related improprieties, the two employees were
not acting exclusively in their own interest but were acting for
the benefit of the Social Security Administration and furthering
its purpose.   Because the two employees were acting within the
scope of their employment, the United States was properly
substituted as the named defendant.


     The judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-